Chapman, J.
The sale of the iron by Robert Stevenson to the plaintiff, having been without consideration and with intent to defraud a creditor, and the plaintiff having participated in the fraud,-he cannot maintain this action, unless it be on the ground that Robert held it exempt from attachment by creditors. By Gen. Sts. c. 133, § 32, materials and stock designed and procured by a debtor, and necessary for carrying on his trade and business, and intended to be used or wrought therein, not exceeding $100 in value, are exempt from attachment. It appears that Robert was a blacksmith, and that he purchased iron worth about $125, to be used and wrought in carrying on his business. But he did not separate from the rest the part which he intended thus to hold as exempt. In the case of provisions owned by a debtor, it has been decided that if those intended for the use of the family have not been separated from a stock in trade purchased by the debtor, they are not exempt. Nash v. Farrington, 4 Allen, 157. While the iron was in this condition, Robert changed the intention with which he purchased it, and determined to sell it to the plaintiff fraudulently. This change of intention took away one of the requisites for its exemption, and it was delivered to the plaintiff while it was not exempt. He cannot therefore hold it, not being a bona fide purchaser. Exceptions overruled.